TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00304-CR



                                 Leona Lavon Taylor, Appellant

                                                  v.

                                   The State of Texas, Appellee



       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
             NO. 60552, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Leona Lavon Taylor seeks to appeal a judgment of conviction for theft. The trial

court has certified that this is a plea bargain case and Taylor has no right of appeal. The trial court

has also certified that Taylor waived the right of appeal as part of a plea bargain agreement. See

Tex. R. App. P. 25.2(a)(2); Blanco v. State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000). The appeal

is dismissed. See Tex. R. App. P. 25.2(d).


                                               __________________________________________

                                               G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: August 21, 2007

Do Not Publish